Motion for Rehearing and Related Motions Granted; Memorandum Opinion
issued November 13, 2012 Withdrawn, Appeal Reinstated, and Order filed
January 17, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00412-CV
                                   ____________

                       J.M. ARPAD LAMELL, Appellant

                                         V.

  INDYMAC MORTGAGE SERVISES F.S., A DIVISION OF ONE WEST
          BANK, FSB, A FOREIGN CORPORATION, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-11491


                                     ORDER

      On November 13, 2012, we dismissed this appeal for want of prosecution
because appellant did not file a brief and did not respond to this court’s order. See
Tex. R. App. P. 42.3(b). On December 12, 2012, appellant’s counsel filed a
combined motion for rehearing, motion for extension of time to file rehearing, and
motion for extension of time to file appellant’s brief. The court requested THAT
appellee file a response to the motion, and the response was filed December 28,
2012. On January 7, 2013, appellant filed a pro se motion asking that his counsel
be permitted to withdraw and he proceed pro se in this appeal. Appellant also
requested an additional twenty days to file appellant’s brief. We GRANT
appellant’s motions for extension of time to file rehearing, for rehearing, to permit
counsel to withdraw and proceed pro se, and for extension of time to file
appellant’s brief, and issue the following order:

      We ORDER this court’s opinion of November 13, 2012, WITHDRAWN
and its judgment of that date VACATED. We ORDER the appeal
REINSTATED. Appellant is granted a twenty-day extension of time to file
appellant’s brief. Appellant’s brief is due on or before February 6, 2013.

                                   PER CURIAM




                                          2